Citation Nr: 1211356	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-03 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, California


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Oroville Hospital for treatment received from December 31, 2006 to January 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 administrative decision of the Department of Veterans Affairs Northern California Health Care System (VANCHCS) in Martinez, California. 

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but he failed to report for his scheduled hearing.  


FINDINGS OF FACT

1.  The medical condition for which the Veteran sought emergency medical treatment was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

2.  A VA or other Federal facility or treatment provider was feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized incurred for treatment at Oroville Hospital from December 31, 2006 to January 1, 2007 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 17.120, 17.121, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Medical Reimbursement

The Veteran is seeking payment of or reimbursement for unauthorized medical expenses incurred at Oroville Hospital from December 31, 2006-January 1, 2007 for emergency medical treatment. 

Generally, in order to be entitled to payment of or reimbursement for private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2011).  All of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

To be eligible for payment of or reimbursement for emergency services for non service connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.  

Here, the Veteran was not treated for a service connected disability, but he is considered permanently and totally disabled by a service connected disability.  Accordingly, the provisions of 38 U.S.C.A. § 1728 apply.

At issue in this case is whether the Veteran's condition at the time he sought emergency treatment at Oroville Hospital was a medical emergency of such nature that delay would have been hazardous to life or health and whether treatment from a VA hospital or medical center was feasibly available.  

It is difficult to piece together the chain of events leading up to the Veteran's December 31, 2006 hospitalization, as the Veteran claims in his written statements that he cannot even remember going to the hospital for treatment.  The Veteran's representative has suggested that the Veteran was not mentally competent at the time he sought treatment, but this point is very unclear from the record.

Based on statements from the Veteran and his spouse, it appears that the Veteran was hospitalized for congestive heart failure around December 20, 2006 at Oroville Hospital after passing out and it was determined that his pacemaker was malfunctioning.  On December 26, 2006, he was admitted to Enloe Hospital to have a new pacemaker installed and was discharged the following day.  A few days later, the Veteran began to experience pain and swelling in his right ankle.  According to the Veteran's spouse, because of his recent heart problems, the Veteran was concerned that he might be suffering from deep vein thrombosis and wanted to have the condition checked out immediately.

Records from Oroville Hospital from the Veteran's show he was diagnosed with heel spurs and discharged in stable condition.  It appears from these records that the Veteran was alert and capable of providing a medical history at the time of his admission.  The Board finds that this record provides factual evidence against this claim.

In May and November 2007, a VA physician reviewed the relevant medical records and determined that the Veteran's ankle condition was non-emergent and that the Veteran could have feasibly sought treatment from a VA facility.

Having reviewed the evidence of record, the Board agrees.  

While the Board can understand the Veteran's concern that his ankle pain and swelling might be symptoms of a more serious cardiovascular condition in light of his recent medical history and believes that a prudent person in the Veteran's situation would seek some form of medical treatment, the Board does not believe that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

Indeed, the Veteran's own actions support this finding and contradict his assertions that his condition was a medical emergency requiring immediate medical treatment.  According to treatment records from Oroville Hospital, the Veteran's ankle was swollen and painful for four days before he sought treatment.  If the Veteran truly believed that his ankle pain and swelling were a medical emergency, why did he wait so long before seeking medical treatment?  There is no evidence of record that his condition suddenly worsened on December 31, 2006 or that his ankle pain and swelling was accompanied by symptoms such as chest pain, difficulty breathing, or dizziness that might indicate a more serious underlying condition.  

Furthermore, even assuming that the Veteran's condition was a medical "emergency", the Veteran has offered no explanation of why he could not feasibly seek treatment from the closest VA emergency room or urgent care clinic.  

Based on the above evidence, the Board must conclude that the Veteran's condition was not a medical emergency and that he could have feasibly sought treatment from the nearest VA facility.  Therefore all the criteria set worth in 38 U.S.C.A. § 1728 have not been met, and entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Oroville Hospital from December 31, 2006 to January 1, 2007 must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


